This was an action to foreclose a mechanic's lien on lot 14, block 4, Morley addition to the city of Tulsa, and the improvements thereon, brought by the defendant in error, W. L. McCaskey, sole trader doing business as W. L. McCaskey Company, as plaintiff, against Sherman Reagan, Lulu Clare Reagan, his wife, Ralsa F. Morley, J. F. Shinpoch, and several other persons and corporations.
All the parties, the pleading, facts, and judgment in this case, except as to the amounts, as well as the assignments of error and the arguments made in the briefs, are the same as in cause No. 18972, Morley v. McCaskey et al., 134 Okla. 50,270 P. 1107. The syllabus of that case is adopted as the syllabus herein, and the judgment of the court is reversed, with directions to render judgment establishing the priority of the various liens as directed in that case.
HARRISON, PHELPS, LESTER, CLARK, and HEFNER, JJ., concur.